The Chancellor:
The allegations of this bill, which stated a case of irreparable mischief, are so far denied by the answer that the injunction must be dissolved unless the proof shows that the trespasses complained of are such that adequate compensation at law could not be given, for it is now settled definitively that the Court of Chancery in this state will not interfere by injunction where the injury is not irreparable and destructive to the plaintiff’s estate, but is susceptible of perfect pecuniary compensation, and for which the party may obtain adequate satisfaction in the ordinary course of law. Amelung et al, vs. Seekamp, 9 G. & J., 468. The proof in this case does not show such irreparable mischief, and therefore, the injunction must be dissolved.